DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The terminal disclaimer filed on 14 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 16/913,302 has been reviewed and is accepted. The terminal disclaimer has been recorded.
In light of the Terminal Disclaimer, the Double Patenting rejection of the claims are withdrawn.
In light of the amendments to claims 5, 9, and 18, the objection to claims 5, 9, and 18 is withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is deemed to be directed to a nonobvious improvement over US 2013/0186290 A1. Claim 1 comprises measuring an ink quantity metric of an image printed at a region of a print substrate with a sensor of the digital image forming device, and determining, with a controller of the digital image forming device, the thickness of the fountain solution on the imaging member surface during the printing operation of the image based on the measured ink quantity metric, so as to optimize and to control the fountain solution thickness.
Regarding claim 7, the claim is deemed to be directed to a nonobvious improvement over 
Regarding claim 16, the claim is deemed to be directed to a nonobvious improvement over US 2013/0186290 A1. Claim 16 comprises measuring ink quantity metric of the current image printed at the region of the print substrate, comparing the measured ink quantity metric to a predefined target ink quantity metric, and modifying the laser power based on the comparison for a subsequent printing of a subsequent image, so as to optimize and to control the fountain solution thickness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
12 March 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853